PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/028,703
Filing Date: 6 Jul 2018
Appellant(s): ELBOTH et al.



__________________
Remus F. Fetea
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
It is noted that the Argument section of the Brief begins at page 8 of the Brief.  
Appellants first argue (A) that independent claims 1 and 13 patently distinguish over Siliqi and Mensch by reciting “a shot point interval of the set of front sources is different from the shot point interval of the set of top sources and not a multiple or a factor thereof.”  Specifically, according to Appellants, Mensch does not disclose source arrays towed above or on top of the streamers and concludes that Mensch (A) does not teach or suggest how to shoot sources at different inline positions.  This argument fails to appreciate that Siliqi does disclose top sources and front sources which are each shot at different inline positions.  Mensch is applied in the rejection as teaching that a shot point interval of a set of inline sources is different from a shot point interval of another set of inline sources.  Therefore, in view of Mensch teaching of using different shot point intervals between different source arrays, albeit inline, to facilitate an increase in the number of firings, and Siliqi teaching of top and front source arrays having different characteristics, it would have been obvious to one of ordinary skill in the art to modify Siliqi by using a difference in shot point intervals rather than using different 
Appellants next argue (B) that the Final Office action does not set forth a prima facie case of obviousness relative to the shot point interval of the set of top sources not being a multiple or a factor of the shot point interval of the front sources.  The argument is not convincing and Appellant is directed to Mensch (see col. 6, lines 30-32 and lines 52-54, and col. 7, line 39-col. 8, line 5) where it is noted that the shot point interval of one set of sources is at even shot point locations and the other set of sources at odd shot point locations.  The even shot point intervals are not a multiple or factor of the odd shot point intervals and therefore, Mensch does suggest the limitation of source shot point intervals of one set of source array “not being a multiple or a factor of” shot point intervals of another set of source array.
Appellants next argue (C) that a person of ordinary skill in the art (PHOSITA) would not combine Siliqi and Mensch since the changing from types of sources used in the front and top sets of towed sources to a difference in spot point intervals in the front and top sets of towed sources is not related to each other.  This argument is not convincing since a person of ordinary skill in the art knows that using different types (i.e, vibratory sources and air gun sources as suggested by Siliqi on paragraph 0045) of towed marine sources provides problems where the signal-to-noise ratio is poor for one of the sources.  For example, above about 4 HZ, air guns dominate over vibratory sources and below 2 Hz, vibratory sources dominate over air guns.  Matching the low frequency vibratory sources with air guns creates significant noise in the low frequency 
Per dependent claims 2 and 14, Appellant argues that Tonnessen goal and method is irrelevant to having different numbers of sources in the set positioned in the front than in the set positioned on top of the streamers.  The argument is not convincing since the rejection is based upon a combination of Siliqi, Mensch and Tonnessen.  To have modified the numbers of sources in front of and on top of the streamers to be different would have been obvious to one of ordinary skill in the art since Tonnessen teaches towing different numbers of sources in a seismic spread and Appellant has not argued that such different numbers is critical to the invention.  It is further questionable whether one of ordinary skill in the art would find such an embodiment where different numbers of front and top sources would be a matter of design choice.
Per dependent claims 6 and 18, Appellant argues that Long’s varying of cross-line separation is for front sources and not different for front and top sources.  It is pointed out that the rejection is based upon a combination of Siliqi, Mensch and Long in combination.  In view of Long, it would be obvious to one of ordinary skill in the art to have modified SIliqi where the cross-line separation of the front sources is different than the cross-line separation of the top sources since subline coverage of a subsurface area 
Per claim 11, Appellant argues that Hatteland’s streamers towed at depths of 5-30 meters does not render obvious the claimed “parts of the streamer spread which lie directly below the set of top sources has a depth of at least 20 m” is not convincing since 20 m falls between 5-30 m.
Per claim 12, Appellant’s argument against Hatteland is that the streamers are curved relative to the water surface.  Appellant is directed to Fig. 4 of Hatteland.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),